
	

114 HR 5391 : Gains in Global Nuclear Detection Architecture Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5391
		IN THE SENATE OF THE UNITED STATES
		September 28, 2016 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to enhance certain duties of the Domestic Nuclear
			 Detection Office, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Gains in Global Nuclear Detection Architecture Act. 2.Duties of the Domestic Nuclear Detection OfficeSection 1902 of the Homeland Security Act of 2002 (6 U.S.C. 592) is amended—
 (1)by redesignating subsection (b) as subsection (c); and (2)by inserting after subsection (a) the following new subsection:
				
 (b)ImplementationIn carrying out paragraph (6) of subsection (a), the Director of the Domestic Nuclear Detection Office shall—
 (1)develop and maintain documentation, such as a technology roadmap and strategy, that— (A)provides information on how the Office’s research investments align with—
 (i)gaps in the enhanced global nuclear detection architecture, as developed pursuant to paragraph (4) of such subsection; and
 (ii)research challenges identified by the Director; and (B)defines in detail how the Office will address such research challenges;
 (2)document the rational for prioritizing and selecting research topics; and (3)develop a systematic approach, which may include annual metrics and periodic qualitative evaluations, for evaluating how the outcomes of the Office’s individual research projects collectively contribute to addressing the Office’s research challenges..
			
	Passed the House of Representatives September 27, 2016.Karen L. Haas,Clerk
